
	
		II
		111th CONGRESS
		1st Session
		S. 710
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2009
			Mr. Schumer (for himself
			 and Mr. Udall of Colorado) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To prohibit unfair or deceptive acts or practices
		  relating to gift certificates, store gift cards, and other general-use prepaid
		  cards, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Gift Card Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Debit
			 cardThe term debit card has the meaning given the
			 term in section 603(r)(3) of the Fair Credit
			 Reporting Act (15 U.S.C. 1681a(r)(3)).
			(2)Dormancy fee;
			 inactivity charge or feeThe terms dormancy fee and
			 inactivity charge or fee mean a fee, charge, or penalty for
			 non-use or inactivity of a gift certificate, store gift card, or general-use
			 prepaid card.
			(3)Financial
			 institutionThe term financial institution has the
			 meaning given the term in section 603(t) of the Fair Credit Reporting Act (15 U.S.C.
			 1681a(t)).
			(4)General-use
			 prepaid card, gift certificate, and store gift card
				(A)General-use
			 prepaid cardThe term general-use prepaid card means
			 a card or other electronic payment device issued by a financial institution or
			 licensed money transmitter that is—
					(i)redeemable at
			 multiple, unaffiliated merchants or service providers, or automated teller
			 machines;
					(ii)issued in a
			 requested amount whether or not that amount may, at the option of the issuer,
			 be increased in value or reloaded if requested by the holder;
					(iii)purchased or
			 loaded on a prepaid basis; and
					(iv)honored, upon
			 presentation, by merchants for goods or services, or at automated teller
			 machines.
					(B)Gift
			 certificateThe term gift certificate means a
			 written promise that is—
					(i)redeemable at a
			 single merchant or an affiliated group of merchants that share the same name,
			 mark, or logo;
					(ii)issued in a
			 specified amount and cannot be increased;
					(iii)purchased on a
			 prepaid basis in exchange for payment; and
					(iv)honored upon
			 presentation by such single merchant or affiliated group of merchants for goods
			 or services.
					(C)Store gift
			 cardThe term store gift card means a plastic card
			 or other electronic payment device that is—
					(i)redeemable at a
			 single merchant or an affiliated group of merchants that share the same name,
			 mark, or logo;
					(ii)issued in a
			 specified amount and may or may not be increased in value or reloaded;
					(iii)purchased on a
			 prepaid basis in exchange for payment; and
					(iv)honored upon
			 presentation by such single merchant or affiliated group of merchants for goods
			 or services.
					(D)ExclusionsThe
			 terms general-use prepaid card, gift certificate, and
			 store gift card do not include a written promise, plastic card, or
			 other electronic device that is—
					(i)used solely for
			 telephone services; or
					(ii)associated with
			 a demand deposit, checking, savings, or similar account that—
						(I)is in the name of
			 an individual or on behalf of an individual at a bank or financial institution;
			 and
						(II)provides payment
			 solely by debiting such account.
						(5)Licensed money
			 transmitterThe term licensed money transmitter
			 means a person who sells or issues payment instruments or engages in the
			 business of receiving money for transmission or transmitting money within the
			 United States or to locations abroad by any and all means, including payment
			 instrument, wire, facsimile, or electronic transfer.
			(6)Service
			 feeThe term service fee means a periodic fee,
			 charge, or penalty for holding or use of a gift certificate, store gift card,
			 or general-use prepaid card.
			3.Unfair or
			 deceptive acts or practices regarding gift cards
			(a)Prohibition on
			 imposition of fees or charges
				(1)In
			 generalExcept as provided under paragraphs (2) through (4), it
			 shall be unlawful for any person to impose, with respect to a gift certificate,
			 store gift card, or general-use prepaid card, a dormancy fee, inactivity charge
			 or fee, or a service fee.
				(2)ExceptionA
			 dormancy fee, inactivity charge or fee, or service fee may be charged with
			 respect to a gift certificate, store gift card, or general-use prepaid card
			 if—
					(A)such certificate
			 or card has a remaining value of $5 or less at the time such charge or fee is
			 assessed;
					(B)such charge or
			 fee does not exceed $1;
					(C)(i)there has been no
			 activity with respect to the certificate or card in the 24-month period ending
			 on the date the charge or fee is imposed; and
						(ii)the certificate or card was issued
			 more than 24 months before such date;
						(D)the holder of the
			 certificate or card may reload or add value to the certificate or card;
			 and
					(E)the disclosure
			 requirements of paragraph (3) are met.
					(3)Disclosure
			 requirementsThe disclosure requirements of this paragraph are
			 met if—
					(A)the gift
			 certificate, store gift card, or general-use prepaid card clearly and
			 conspicuously states in at least 10-point type—
						(i)that a dormancy
			 fee, inactivity charge or fee, or service fee may be charged;
						(ii)the amount of
			 such fee or charge;
						(iii)how often such
			 fee or charge may be assessed; and
						(iv)that such fee or
			 charge may be assessed for inactivity; and
						(B)the issuer of
			 such certificate or card informs the purchaser of such charge or fee before
			 such certificate or card is purchased, regardless of whether the certificate or
			 card is purchased in person, over the Internet, or by telephone.
					(4)ExclusionThe
			 prohibition under paragraph (1) shall not apply to gift certificates
			 that—
					(A)(i)are distributed
			 pursuant to an award, loyalty, or promotional program; and
						(ii)with respect to which there is no
			 money or other value exchanged; or
						(B)(i)expire not later than
			 30 days after the date they are sold; and
						(ii)are sold below the face value of
			 the certificate to an employer or to a nonprofit or charitable organization for
			 fund-raising purposes.
						(b)Prohibition on
			 sale of gift cards with expiration dates
				(1)In
			 generalExcept as provided under paragraph (2), it shall be
			 unlawful for any person to sell or issue a gift certificate, store gift card,
			 or general-use prepaid card that is subject to an expiration date.
				(2)ExceptionsA
			 gift certificate, store gift card, or general-use prepaid card may contain an
			 expiration date if—
					(A)the expiration
			 date is not less than 5 years after the date on which the card is purchased;
			 and
					(B)the terms of
			 expiration are prominently disclosed in all capital letters that are at least
			 10-point type.
					4.Relation to
			 State lawsThis Act and any
			 regulations or standards established pursuant to this Act shall not supersede
			 any provision of State law with respect to dormancy fees, inactivity charges or
			 fees, service fees, or expiration dates of gift certificates, store gift cards,
			 or general-use prepaid cards.
		5.Enforcement
			(a)Unfair or
			 deceptive act or practiceA violation of this Act shall be
			 treated as a violation of a rule defining an unfair or deceptive act or
			 practice prescribed under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)).
			(b)Actions by the
			 CommissionThe Federal Trade Commission shall enforce this Act in
			 the same manner, by the same means, and with the same jurisdiction, powers, and
			 duties as though all applicable terms and provisions of the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) were incorporated into and made a part of this Act.
			(c)Individual
			 cause of actionNothing in this Act shall be construed to limit
			 an individual's rights to enforce a State law relating to unfair or deceptive
			 acts or practices.
			
